Title: To George Washington from Benedict Arnold, 1 October 1780
From: Arnold, Benedict
To: Washington, George


                  
                     Sir
                     New York Octr 1st 1780
                  
                  The Polite attention shown by Your Excellency and the Gentlemen
                     of Your Fmaily to Mrs Arnold when in distress, demand my grateful
                     acknowlidgement and thanks which I beg leave to present.
                  From Your Excellencys Letter to Sr Henry Clinton, I find a Board
                     of General Officers have given it as their Opinion that Major André comes under
                     the description of a Spy: my good Opinion of the Candor, and Justice of those
                     Gentlemen leads me to believe that If they had been more fully acquainted with
                     every Circumstance respecting Major André, that they would by no means have
                     considered Him in the light of a Spy, or even of a Prisoner: In Justice to him
                     I think it my Duty to declare that He came from on board the Vulture at my
                     Particular request, by a Flag sent on purpose for him, by Joshua Smith Esqre
                     who had permission to go to Dobbs’s Ferry to Carry Letters and for other
                     purposes not mentioned and to return. This was Done as a blind to the Spy
                     Boats: Mr Smith at the Same time had my possitive directions to go on board the
                     Vulture, and bring on Shore, Colonel Robinson or Mr John Anderson, which was
                     the Name I had requested Major André to Assume: At the Same time I desired Mr
                     Smith to Inform him, That He should have my Protection, and a safe Passport to
                     return in the same Boat as soon as our business was compleated; as several
                     accidents intervened to prevent his being sent on Board, I gave him my Passport
                     to return by land, Major André came onto Shore in his Uniform (without
                     Disguise) which with much Reluctance at my particular and pressing Instance He
                     Exchanged for another Coat, I furnished Him with a Horse and Saddle and pointed
                     out the Route by which He was to return, And as Commanding Officer in the
                     Department I had an undoubted right to transact all these Matters, which If
                     wrong Major André ought by no means to suffer for them.
                  But if after this Just and Candid Representation of Major André’s
                     Case The Board of General Officers Adheres to their former Opinion, I shall
                     suppose it Dictated by Passion and Resentment, and If that Gentleman should
                     Suffer the Severity of their Sentence I shall think myself bound by every tie
                     of Duty and honor to retaliate on such unhappy Persons of Your Army as may fall
                     within my power, that the Respect due to Flags and to the Law of Nations may be
                     better understood and Observed.
                  I have further to observe that Forty of the Principle Inhabitants
                     of South Carolina have Justly forfeited their Lives which have hitherto been
                     Spared by the Clemency of His Excellency Sir Henry Clinton, who Cannot in
                     Justice extend his Mercy to them any longer, if Major André Suffers, which in
                     all probibility, will open a Scene of blood at which Humanity will Revolt.
                  Suffer me to Intreat Your Excellency For Your Own and the honor
                     of Humanity, and the Love You have of Justice, that You suffer not an Unjust
                     Sentence to touch the Life of Major André.
                  But If this warning should be disreguarded and He should suffer,
                     I call Heaven and Earth to Witness that Your Excellency will be Justly
                     answerable for the torrent of blood that may be spilt in Consequence. I have
                     the honor to be with due Respect Your Excellencys most Obedient and Very Humble
                     Servt
                  
                     B. Arnold
                  
               